UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

HAYDEN S.,                                           §
                                                     §
                              Plaintiff,             §
                                                     §
v.                                                   §       Case # 1:20-CV-759-DB
                                                     §
COMMISSIONER OF SOCIAL SECURITY,                     §       MEMORANDUM DECISION
                                                     §       AND ORDER
                              Defendant.             §

                                       INTRODUCTION

       Plaintiff Hayden S. (“Plaintiff”) brings this action pursuant to the Social Security Act (the

“Act”), seeking review of the final decision of the Commissioner of Social Security (the

“Commissioner”) that denied her application for supplemental security income (“SSI”) under Title

XVI of the Act. See ECF No. 1. The Court has jurisdiction over this action under 42 U.S.C. §§

405(g), 1383(c), and the parties consented to proceed before the undersigned in accordance with a

standing order (see ECF No. 13).

       Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). See ECF Nos. 10, 11. Plaintiff also filed a reply. See ECF No. 12. For the reasons

set forth below, Plaintiff’s motion for judgment on the pleadings (ECF No. 10) is DENIED, and

the Commissioner’s motion for judgment on the pleadings (ECF No. 11) is GRANTED.

                                           BACKGROUND

       On January 19, 2017, Plaintiff protectively filed her SSI application, alleging disability

beginning January 19, 2016 (the disability onset date) due to insomnia, social phobia with anxiety,

and gender dysphoria. Transcript (“Tr.”) 179-91, 202. Plaintiff’s claim was denied initially on

April 5, 2017, after which she requested an administrative hearing Tr. 17. On February 14, 2019,

Administrative Law Judge Mary Mattimore (the “ALJ”) conducted a hearing in Buffalo, New
York. Tr. 17. Plaintiff appeared and testified at the hearing and was represented by Zachary

Zabawa, an attorney. Id. Joey Kilpatrick, an impartial vocational expert (“VE”), also appeared and

testified at the hearing. Id.

        The ALJ issued an unfavorable decision on April 3, 2019, finding that Plaintiff was not

disabled. Tr. 17-30. On April 20, 2020, the Appeals Council denied Plaintiff’s request for further

review. Tr. 1-6. The ALJ’s April 3, 2019 decision thus became the “final decision” of the

Commissioner subject to judicial review under 42 U.S.C. § 405(g).

                                       LEGAL STANDARD

 I.   District Court Review

        “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C. §

405(g)) (other citation omitted). The Act holds that the Commissioner’s decision is “conclusive”

if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations

omitted). It is not the Court’s function to “determine de novo whether [the claimant] is disabled.”

Schaal v. Apfel, 134 F. 3d 496, 501 (2d Cir. 1990).

II.   The Sequential Evaluation Process

        An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ



                                                 2
proceeds to step two and determines whether the claimant has an impairment, or combination of

impairments, that is “severe” within the meaning of the Act, meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. Id. § 404.1520(c). If the

claimant does not have a severe impairment or combination of impairments meeting the durational

requirements, the analysis concludes with a finding of “not disabled.” If the claimant does, the

ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 404.1520(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, the claimant is disabled. Id. § 404.1509. If not, the ALJ

determines the claimant’s residual functional capacity, which is the ability to perform physical or

mental work activities on a sustained basis notwithstanding limitations for the collective

impairments. See id. § 404.1520(e)-(f).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).

If the claimant can perform such requirements, then he or she is not disabled. Id. If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. Id. § 404.1520(g). To do so, the

Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the national

economy” in light of his or her age, education, and work experience. See Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 404.1560(c).




                                                 3
                             ADMINISTRATIVE LAW JUDGE’S FINDINGS

         The ALJ analyzed Plaintiff’s claim for benefits under the process described above and

made the following findings in her April 3, 2019 decision:

    1. The claimant has not engaged in substantial gainful activity since January 19, 2017, the
       application date (20 CFR 416.971 et seq.);

    2. The claimant has the following severe impairments: social phobia; social anxiety disorder;
       panic disorder; bipolar disorder; gender dysphoria/gender identity disorder; and adjustment
       disorder with anxiety (20 CFR 416.920(c));

    3. The claimant does not have an impairment or combination of impairments that meets or
       medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
       P, Appendix 1 (20 CFR 416.920(d), 416.925 and 416.926);

    4. The claimant has the residual functional capacity to perform light work as defined in 20
       CFR 404.1567(b) 1 except the claimant can perform low stress jobs, defined as simple
       routine work, make simple workplace decisions, not at a production rate (assembly line)
       pace. She can maintain attention and concentration for two-hour blocks of time. She can
       tolerate minimal changes in workplace processes and settings. She can tolerate occasional
       interaction with supervisors but only incidental contact with coworkers and the public. She
       cannot perform tandem or team work;

    5. The claimant has no past relevant work (20 CFR 416.965);

    6. The claimant was born on August 17, 1992 and was 24 years old, which is defined as a
       younger individual age 18-49, on the date the application was filed (20 CFR 416.963);

    7. The claimant has at least a high school education and is able to communicate in English
       (20 CFR 416.964);

    8. Transferability of job skills is not an issue because the claimant does not have past relevant
       work (20 CFR 416.968);

    9. Considering the claimant’s age, education, work experience, and residual functional
       capacity, there are jobs that exist in significant numbers in the national economy that the
       claimant can perform (20 CFR 416.969 and 416.969a);



1
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing
up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when it requires a good deal
of walking or standing, or when it involves sitting most of the time with some pushing and pulling of arm or leg
controls. To be considered capable of performing a full or wide range of light work, [the claimant] must have the
ability to do substantially all of these activities. If someone can do light work, [the SSA] determine[s] that he or she
can also do sedentary work, unless there are additional limiting factors such as loss of fine dexterity or inability to sit
for long periods of time.” 20 C.F.R. § 404.1567(b).

                                                            4
   10. The claimant has not been under a disability, as defined in the Social Security Act, since
       January 19, 2917, the date the application was filed (20 CFR 416.920(g)).

Tr. 17-30.

       Accordingly, the ALJ determined that, based on the application for supplemental security

benefits filed on January 19, 2917, the claimant is not disabled under section 1614(a)(3)(A) of the

Act. Tr. 30.

                                             ANALYSIS

       Plaintiff’s sole argument is that the ALJ’s RFC finding is deficient because the ALJ did

not properly consider the opinion of Plaintiff’s treating psychiatrist, Adam K. Ashton, M.D. (“Dr.

Ashton”), to which the ALJ gave limited weight. See ECF No. 10-1 at 12-20. Plaintiff argues that

the RFC finding lacks substantial evidence because the ALJ did not give significant weight to Dr.

Ashton’s opinion. See id.

       The Commissioner argues in response that the ALJ correctly analyzed Dr. Ashton’s

opinion in accordance with the applicable regulations and appropriately accorded the opinion little

weight. See ECF No. 11-1 at 9-13. Further, argues the Commissioner, the ALJ’s RFC ultimately

accounted for many of the limitations in Dr. Ashton’s opinion and appropriately limited Plaintiff

to simple, routine, unskilled work. See id. at 9.

       A Commissioner’s determination that a claimant is not disabled will be set aside when the

factual findings are not supported by “substantial evidence.” 42 U.S.C. § 405(g); see also Shaw v.

Chater, 221 F.3d 126, 131 (2d Cir.2000). Substantial evidence has been interpreted to mean “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. The

Court may also set aside the Commissioner’s decision when it is based upon legal error. Rosa, 168

F.3d at 77.




                                                    5
       Upon review of the record in this case, the Court finds that, the ALJ properly considered

the entire record, including treatment notes showing normal mental status exams and Plaintiff’s

own testimony that she could work in a job that was autonomous with only occasional interaction

with a supervisor. Accordingly, the ALJ’s determination that Plaintiff retained the RFC for a range

of light, unskilled work was supported by substantial evidence.

       A claimant’s RFC is the most she can still do despite her limitations and is assessed based

on an evaluation of all the relevant evidence in the record. See 20 C.F.R. §§ 404.1520(e),

404.945(a)(1), (a)(3); SSR 96-8p, 61 Fed. Reg. 34,474-01 (July 2, 1996). At the hearing level, the

ALJ has the responsibility of assessing the claimant’s RFC. See 20 C.F.R. § 404.1546(c); SSR 96-

5p, 61 Fed. Reg. 34,471-01 (July 2, 1996); see also 20 C.F.R. § 404.1527(d)(2) (stating the

assessment of a claimant’s RFC is reserved for the Commissioner). Determining a claimant’s RFC

is an issue reserved to the Commissioner, not a medical professional. See 20 C.F.R. §

416.927(d)(2) (indicating that “the final responsibility for deciding these issues [including RFC]

is reserved to the Commissioner”); Breinin v. Colvin, No. 5:14-CV-01166(LEK TWD), 2015 WL

7749318, at *3 (N.D.N.Y. Oct. 15, 2015), report and recommendation adopted, 2015 WL 7738047

(N.D.N.Y. Dec. 1, 2015) (“It is the ALJ’s job to determine a claimant’s RFC, and not to simply

agree with a physician’s opinion.”).

       Furthermore, the ALJ is “entitled to weigh all of the evidence available to make an RFC

finding that [i]s consistent with the record as a whole.” Matta v. Astrue, 508 F. App’x 53, 56 (2d

Cir. 2013) (citing Richardson v. Perales, 402 U.S. 389, 399 (1971) (the RFC need not correspond

to any particular medical opinion; rather, the ALJ weighs and synthesizes all evidence available to

render an RFC finding consistent with the record as a whole); Castle v. Colvin, No. 1:15-CV-

00113 (MAT), 2017 WL 3939362, at *3 (W.D.N.Y. Sept. 8, 2017) (The fact that the ALJ’s RFC



                                                6
assessment did not perfectly match a medical opinion is not grounds for remand.). Indeed, an ALJ

may formulate an RFC absent any medical opinions. “Where, [] the record contains sufficient

evidence from which an ALJ can assess the [plaintiff’s] residual functional capacity, a medical

source statement or formal medical opinion is not necessarily required.” Monroe v. Comm’r of

Soc. Sec., 676 F. App’x 5, 8 (2d Cir. 2017) (internal citations and quotation omitted). Moreover, it

is within the ALJ’s discretion to resolve genuine conflicts in the evidence. See Veino v Barnhart,

312 F.3d 578, 588 (2d Cir. 2002). In so doing, the ALJ may “choose between properly submitted

medical opinions.” Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir. 1998). An ALJ is free to reject

portions of medical-opinion evidence not supported by objective evidence of record, while

accepting those portions supported by the record. See Veino, 312 F.3d at 588.

       Additionally, the burden to provide evidence to establish the RFC lies with Plaintiff—not

the Commissioner. See 20 C.F.R. §§ 404.1512(a), 416.912(a); see also Talavera v. Astrue, 697

F.3d 145, 151 (2d Cir. 2012) (“The applicant bears the burden of proof in the first four steps of the

sequential inquiry . . . .”); Mitchell v. Colvin, No. 14-CV-303S, 2015 WL 3970996, at *4

(W.D.N.Y. June 30, 2015) (“It is, however, Plaintiff’s burden to prove his RFC.”); Poupore v.

Astrue, 566 F.3d 303, 305-06 (2d Cir. 2009) (The burden is on Plaintiff to show that she cannot

perform the RFC as found by the ALJ.).

       As noted above, Plaintiff challenges the ALJ’s consideration of the treating source opinion

of Dr. Ashton. The opinions of Plaintiff’s treating physicians should be given “controlling weight”

if they are “well-supported by medically acceptable clinical and laboratory diagnostic techniques

and [are] not inconsistent with the other substantial evidence in [the] case record.” 20 C.F.R. §§

404.1527(c)(2). However, a treating physician’s opinion is not afforded controlling weight when

the opinion is inconsistent with other substantial evidence in the record, such as the opinions of



                                                 7
other medical experts. 20 C.F.R. § 404.1527(d)(2), 416.927(c)(2); Snell v. Apfel, 177 F.3d 128,

133 (2d Cir. 1999). If the ALJ gives the treating physician’s opinion less than controlling weight,

he must provide good reasons for doing so. Clark v. Comm’r of Soc. Sec., 143 F.3d 115, 118 (2d

Cir. 1998).

       If not afforded controlling weight, a treating physician’s opinion is given weight according

to a non-exhaustive list of enumerated factors, including (i) the frequency of examinations and the

length, nature, and extent of the treatment relationship; (ii) the evidence in support of the

physician’s opinion; (iii) the opinion’s consistency with the record as a whole; and (iv) whether

the physician has a relevant specialty. 20 C.F.R. §§ 404.1527(c) (2), 416.927(c)(2); see Clark, 143

F.3d at 118; Marquez v. Colvin, No. 12 CIV. 6819 PKC, 2013 WL 5568718, at *9 (S.D.N.Y. Oct.

9, 2013). In rejecting a treating physician’s opinion, an ALJ need not expressly enumerate each

factor considered if the ALJ’s reasoning and adherence to the treating physician rule is clear. See,

e.g., Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013).

       Plaintiff alleges that the ALJ did not sufficiently consider the length, consistency, and

frequency of Plaintiff’s treatment with Dr. Ashton, or Dr. Ashton’s specialty. See ECF No. 10-1

at12-15. However, Plaintiff acknowledged that the ALJ “correctly noted Dr. Ashton was a

‘longtime treating source.’” See id. at 13 (citing Tr. 27). Plaintiff also acknowledged that “the ALJ

provided several reasons for not assigning controlling weight to the opinion, including the ALJ’s

finding that Dr. Ashton’s opinion was not supported by treatment records and the opinion’s

inconsistency with Dr. Ashton’s own examination, as well as with Plaintiff’s work status and

testimony. See id. at 16 (citing Tr. 27-28). Despite these acknowledgements, Plaintiff argues that

the ALJ’s discussion of the treating physician factors was inadequate. See id. at 13-15. For the

reasons discussed below, Plaintiff’s argument lacks merit.



                                                 8
       First, Plaintiff’s argument appears to be based on the erroneous presumption that RFCs are

medical determinations and, thus, outside of the ALJ’s expertise. As explained above, however,

RFC is an administrative finding, not a medical one. The regulations explicitly state that the issue

of RFC is “reserved to the Commissioner” because it is an “administrative finding[] that [is]

dispositive of the case.” 20 C.F.R. §§ 404.1527(d), 416.927(d). Nothing in the Act, the regulations,

or any Agency rulings indicates that the ALJ must rely on a medical source opinion in assessing

RFC. See 20 C.F.R. §§ 404.1512 (b)(6), 416.912(b)(6); 20 C.F.R. §§ 404.1512(d),(d)(1),

416.912(d)(d)(1) (While the Agency will seek an RFC-relevant medical source opinion from any

acceptable medical sources who have examined or treated her, “the lack of the medical source

statement will not make the report incomplete.”).

       Contrary to Plaintiff’s argument, the ALJ here properly considered the factors in 20 C.F.R.

§ 416.927 and provided good reasons for according Dr. Ashton’s January 2019 opinion little

weight. Tr. 27-28, 677-79. As noted above, an ALJ need not expressly enumerate each factor

considered. Marquez v. Colvin, 2013 WL 5568718, at *9. Moreover, even if the ALJ failed to

explicitly consider each factor, the Commissioner’s decision will be affirmed if a “searching

review of the record” assures the Court “that the substance of the treating physician rule was not

traversed.” Estrella v. Berryhill, 925 F.3d 90, 95-96 (2d Cir. 2019) (per curiam) (citing Burgess v.

Astrue, 537 F.3d at 129 (other citations omitted); see also Halloran v. Barnhart, 362 F.3d 28, 32

(2d Cir. 2004). The ALJ adequately considered the regulatory factors in this case.

       The ALJ explained that she afforded Dr. Ashton’s opinion limited weight because it was

not supported by his own treatment records. Tr. 27. For example, the ALJ noted that Dr. Ashton’s

opinion that Plaintiff is unable to meet competitive standards regarding performing at a consistent

pace, interruptions from psychologically-based symptoms, exhibiting behavioral extremes, and



                                                 9
distractions is not supported by repeated mental status examinations showing Plaintiff to have

normal attention span and concentration, cooperative and normal affect, calm motor activity, and

intact judgment and insight with no signs of acute distress. Tr. 421-47, 618-62. The ALJ also

discussed treatment notes from Dr. Ashton and other sources, noting normal mental status findings,

including intact memory, concentration, attention span, and thought process. Tr. 22-25. An ALJ

may properly discount the opinion of a treating physician when the opinion is internally

inconsistent or inconsistent with other evidence. See Halloran v. Barnhart, 362 F.3d 28, 32 (2d

Cir. 2004); see also Domm v. Colvin, 579 F.App’x 27, 28 (2d Cir. Sept. 23, 2014) (summary order);

Micheli v. Astrue, 501 F.App’x 26, 28-29 (2d Cir. Oct. 25, 2012) (summary order); see also

Burguess v. Berryhill, No. 17-CV-6204L, 2018 WL 3569933, at *4 (W.D.N.Y. July 25, 2018)

(ALJ properly discounted physician’s opinions that were inconsistent with treatment records,

objective testing, and history of conservative treatment).

       In any event, the RFC ultimately accounted for many of the purported limitations in Dr.

Ashton’s opinion. For example, Dr. Ashton opined that Plaintiff had no limitations in her ability

to remember work-like procedures, understand and carry out very short and simple instructions,

or in her ability to ask simple questions or request assistance. Tr. 679. Correspondingly, the RFC

appropriately limited Plaintiff to simple, routine, unskilled work. Tr. 22. Dr. Ashton opined that

Plaintiff was “limited but satisfactory” in her ability to maintain attention for two-hour segments,

maintain regular attendance, make simple work-related decisions, and respond appropriately to

changes in a routine work setting. Tr. 679. Thus, in addition to limiting Plaintiff to simple routine

work, the RFC, limited Plaintiff to jobs that had minimal changes in the workplace processes and

settings and noted Plaintiff’s ability to maintain attention and concentration for two-hour blocks

of time. Tr. 22.



                                                 10
       The ALJ also considered Dr. Ashton’s opinion in comparison to the other medical opinions

in the record, in particular, the opinions of consultative psychiatric examiner Gregory Fabiano,

Ph.D. (“Dr. Fabiano”), and state agency psychological consultant A. Dipeolu (“Dr. Dipeolu”). Tr.

26-28, 102-04, 517-21. The ALJ gave partial weight Dr. Fabiano’s March 2017 opinion, noting

that Dr. Fabiano is an examining source, and the portion of his opinion regarding a range of

limitations from none to moderate in mental work-related functions were supported by, and

consistent with, his own examination findings. Tr. 27. For example, the ALJ noted that Dr.

Fabiano’s opinion that Plaintiff has moderate limitations in interacting with others, controlling her

behavior, and regulating emotions was supported by his examination finding of anxious mood,

restless motor behavior, and demonstrated impairment in memory due to nervousness. Tr. 27, 519-

20.

       The ALJ also noted that Dr. Fabiano’s opinion that Plaintiff has no-to-mild limitations in

her ability to understand, remember, or apply instructions was supported by Plaintiff’s ability to

perform calculations and serial 3’s, as well as her average intellectual functioning. Id. The ALJ

further noted that this portion of Dr. Fabiano’s opinion was consistent with other evidence in the

treatment records, which generally showed Plaintiff to be in no acute distress; to be cooperative;

and to have good attention and concentration, intact memory, and good judgment. Tr. 27, 421-47,

449-81, 618-62, 559-603.

       However, the ALJ rejected the portion of Dr. Fabiano’s opinion indicating that Plaintiff’s

impairments are not significant enough to interfere with her ability to function on a daily basis,

finding that this portion of the opinion was inconsistent with other evidence of record showing that

Plaintiff’s anxiety impacted her social and work interactions . Id. Nevertheless, ALJ explained

that, although the record indicates that Plaintiff has significant social anxiety, the weight of the



                                                 11
evidence supports the conclusion that this does not prevent her from performing sustained work

activities consistent with the RFC assessed. Tr. 27.

       The ALJ afforded significant weight to Dr. Dipeolu’s April 2017 reviewing opinion, noting

that although Dr. Dipeolu is not a treating or examining source, the opinion was supported by, and

consistent with, examination findings from other treating and examining sources. Tr. 27. Dr.

Dipeolu opined that Plaintiff had moderate limitations in her ability to interact with others and to

adapt or manage herself, and no limitations in her ability to understand, remember, or apply

information or to concentrate, persist, or maintain pace. Tr, 102-04. Dr. Dipeolu also opined that

Plaintiff’s ability to deal with coworkers and the public would be somewhat reduced but adequate

to handle brief and superficial contact. Her ability to tolerate and respond appropriately to

supervision would be reduced but adequate to handle ordinary levels of supervision in the

customary work setting. Tr. 103.

       The ALJ also noted that Dr. Dipeolu’s opinion of moderate limitations in social interaction

and her ability to adapt and manage herself was consistent with Dr. Fabiano’s opinion. Tr. 27, 102-

04, 517-21. However, the ALJ found that Plaintiff also had moderate limitations in her ability to

concentrate, persist, or maintain pace, noting that such was supported by evidence of some reduced

memory due to distractibility and Plaintiff’s testimony that she forgets procedures when she is

under high stress.. Tr. 27, 65-66. 520. In spite of this, the ALJ reasonably concluded that, based

on repeated mental status examinations showing good concentration and attention and intact

memory, Plaintiff retained the capacity for a range of simple routine work with minimal changes

in workplace processes as noted in the RFC. Tr. 27.

       Plaintiff appears to challenge the ALJ’s assessment of the opinions of Dr. Fabiano and Dr.

Dipeolu on the basis that one-time examinations and non-examining sources are categorically



                                                12
entitled to less weight. See ECF No. 10-1 at 17-18. Plaintiff is mistaken. See, e.g., Camille v.

Colvin, 652 F. App’ x 25, 28 (2d Cir. 2016) (holding that the regulations permit the opinions of

non-examining sources to override the opinions of treating sources provided they are supported by

the evidence in the record); Frye ex rel. A.O. v. Astrue, 485 F. App’ x 484, 487 (2d Cir. 2012)

(“The report of a State agency medical consultant constitutes expert opinion evidence which can

be given weight if supported by medical evidence in the record.”). Furthermore, the ALJ did not

give great weight to, or fully adopt, either of these opinions. The ALJ discussed each of the

limitations they assessed and gave reasons for either adopting or rejecting those limitations. Tr.

26-27. The ALJ also went a step further and assessed more restrictive limitations, acknowledging

medical evidence that justified additional limits. As noted above, the ALJ noted that Dr. Fabiano’s

opinion did not adequately account for the impact Plaintiff’s anxiety has on her social and work

interactions, and Dr. Dipeolu’s opinion did not adequately account for Plaintiff’s ability to

concentrate, persist, or maintain pace. Tr. 26-27.

       In addition to the objective medical evidence, ALJ also considered Plaintiff’s testimony

regarding her abilities and limitations, which contradicted Dr. Ashton’s opinion. Tr. 28. As the

ALJ noted, Dr. Ashton's opinion was not supported by Plaintiff’s current work status or her

testimony that she could hold a job if it was autonomous except for occasional meetings with

supervisors. Tr. 28, 83. Plaintiff also testified that social situations where she had to interact with

several people or generally be around large crowds caused her symptoms. Tr. 62-63, 77-78.

Specifically, Plaintiff testified that she had been working full time at a youth center since

November 2018. Tr. 63. She got along with her one co-worker who also worked the overnight shift

with her. Tr. 75. However, she became overwhelmed and ultimately made a request to be switched

to part time because, increasingly, there were two hours during the shift where she would need to



                                                  13
interact with all of the youth in the program; she was being scheduled for the day shift; and she

was asked to attend meetings with 40 to 100 people. Tr. 77-78.

       The ALJ also explained that she gave limited weight to Dr. Ashton’s opinion because his

statement that Plaintiff’s gender change “affects ability to be treated fairly and appropriately by

others and potentially makes her a distraction in the workplace” suggests that his opinion is based

on factors unrelated to Plaintiff’s functional capacity.” Tr. 27. Based on the foregoing, the ALJ

properly afforded limited weight to Dr. Ashton’s opinion and reasonably concluded that the weight

of the overall record supported a finding that Plaintiff retained the capacity to sustain full-time

employment in a very low contact job, consistent with the limitations assessed in the RFC.

       While Plaintiff may disagree with the ALJ’s RFC finding, Plaintiff has not shown that no

reasonable factfinder could have reached the ALJ's conclusions based on the evidence in the

record. Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d Cir. 2013) (The question is not whether

there is substantial evidence to support the plaintiff's position, but whether there is substantial

evidence to support the ALJ’s decision.). Furthermore, as noted above, it is the ALJ’s role to

resolve evidentiary conflicts. See 20 C.F.R. § 416.920b(b) (an ALJ properly determines disability

by resolving evidentiary inconsistencies in the record); see also Veino, 312 F. 3d at 588 (“Genuine

conflicts in the medical evidence are for the Commissioner to resolve.”). The substantial evidence

standard is “a very deferential standard of review—even more so than the ‘clearly erroneous’

standard,” and the Commissioner’s findings of fact must be upheld unless “a reasonable factfinder

would have to conclude otherwise.”). Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d

Cir. 2012) (emphasis in original). Thus, Plaintiff must show that no reasonable factfinder could

have reached the ALJ's conclusions based on the evidence in the record. Id. at 448; see also Jones

v. Sullivan, 949 F.2d 57, 59 (2d Cir. 1991) (reviewing courts must afford the Commissioner’s



                                                 14
determination considerable deference and cannot substitute its own judgment even if it might

justifiably have reached a different result upon a de novo review). Plaintiff here failed to meet her

burden of proving that no reasonable factfinder could have reached the ALJ’s findings on this

record.

          For all these reasons, the Court finds that the ALJ appropriately considered the evidence

of record, including the objective medical findings, the medical opinions, and Plaintiff’s own

testimony, and the ALJ’s determination was supported by substantial evidence. Accordingly, the

Court finds no error.

                                          CONCLUSION

          Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 10) is DENIED, and the

Commissioner’s Motion for Judgment on the Pleadings (ECF No. 11) is GRANTED. Plaintiff’s

Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE. The Clerk of Court will enter

judgment and close this case.

          IT IS SO ORDERED.



          _______________________
          DON D. BUSH
          UNITED STATES MAGISTRATE JUDGE




                                                 15
